UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-04049 DWS Income Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 9/30 Date of reporting period: 9/30/2012 ITEM 1. REPORT TO STOCKHOLDERS SEPTEMBER 30, 2012 Annual Report to Shareholders DWS Short Duration Fund Contents 4 Portfolio Management Review 11 Performance Summary 15 Investment Portfolio 34 Statement of Assets and Liabilities 36 Statement of Operations 37 Statement of Changes in Net Assets 38 Financial Highlights 43 Notes to Financial Statements 59 Report of Independent Registered Public Accounting Firm 60 Information About Your Fund's Expenses 61 Tax Information 62 Investment Management Agreement Approval 67 Summary of Management Fee Evaluation by Independent Fee Consultant 71 Board Members and Officers 76 Account Management Resources This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. Bond investments are subject to interest-rate and credit risks. When interest rates rise, bond prices generally fall. Credit risk refers to the ability of an issuer to make timely payments of principal and interest. Investments in lower-quality ("junk bonds") and non-rated securities present greater risk of loss than investments in higher-quality securities. The fund may use derivatives, including as part of its Global Tactical Asset Allocation (GTAA) strategy. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. The fund may lend securities to approved institutions. See the prospectus for details. DWS Investments is part of Deutsche Bank's Asset Management division and, within the U.S., represents the retail asset management activities of Deutsche Bank AG, Deutsche Bank Trust Company Americas, Deutsche Investment Management Americas Inc. and DWS Trust Company. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Overview of Market and Fund Performance All performance information below is historical and does not guarantee future results. Returns shown are for Class A shares, unadjusted for sales charges. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the most recent month-end performance of all share classes. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. Please refer to pages 11 through 14 for more complete performance information. DWS Short Duration Fund produced a total return of 4.58% for the 12 months ended September 30, 2012. The fund's benchmark, the Barclays 1-3 Year Government/Credit Index, produced a total return of 1.36% for the same period. As the period opened, short-term rates were anchored near zero. In contrast, longer-term interest rates fluctuated in response to headlines surrounding the sovereign debt crisis in Europe. Investors also eagerly followed the stream of U.S. economic data. As 2011 drew to a close, U.S. Treasury rates inched up as investors became more comfortable that the United States was not on the verge of heading back into recession. The positive sentiment carried through first quarter 2012, as employment data showed signs of firming and a disorderly default by Greece appeared to have been averted, preventing the larger regional debt crisis from coming to a head for the time being. However, the crisis would move front and center in the spring of 2012, with the viability of the euro increasingly called into question as borrowing costs rose for governments of larger economies such as Spain and Italy. In the United States, employment and housing, the keys to any sustainable, meaningful recovery, continued to be areas of investor focus. While housing fundamentals showed signs of strengthening, employment data took a step back following a few months of noticeable improvement. In aggregate, developments at home and abroad combined to heighten investor anxiety, leading to a flight to quality that benefited U.S. Treasuries and drove yields down. Late in the fund's fiscal year ended September 30, 2012, the biggest news for the markets came on the U.S. housing and monetary policy fronts, while daily headlines continued to surface, reflecting the ups and downs in Europe. On housing, data seemed to confirm that prices had finally reached a bottom and were beginning to strengthen. In addition, with employment data continuing to disappoint, there was speculation that the U.S. Federal Reserve Board (the Fed) would announce further bond purchases under quantitative easing in an effort to drive mortgage rates even lower. This speculation was borne out at the Fed's mid-September 2012 meeting, at which time it was also announced that near-zero short-term rates would be maintained through at least mid-2015. U.S. Treasury yields ended the period somewhat lower all along the yield curve, declining from already low levels.Specifically, the two-year yield went from 0.24% to 0.23%, the five-year from 0.95% to 0.62%, the 10-year from 1.92% to 1.65% and the 30-year from 2.91% to 2.82%. For the 12 months ended September 30, 2012, credit spreads — the incremental yield offered by lower-quality vs. higher-quality fixed-income instruments — narrowed as investors sought incremental yield in a low-rate environment and reacted to the prospect of extended monetary policy support for the economy. About Spread Sectors In addition to U.S. Treasury securities, as conditions indicate, the fund will invest in a variety of "spread sectors" as the managers seek to add return vs. the benchmark. Spread sectors are areas of the bond market that trade at a yield advantage, or spread, relative to U.S. Treasuries. These include more highly rated sectors such as investment-grade corporate bonds and mortgage-backed securities, as well as more speculative sectors including high-yield corporate bonds and emerging-markets debt. All of these sectors are to varying degrees sensitive to investors' tolerance of credit risk. Yield spreads offered in these areas typically narrow (and prices rise) as the economic outlook improves and investors become more confident that they will receive promised payments of principal and interest. Conversely, as the outlook weakens, spread sectors may underperform. Positive and Negative Contributors to Performance The fund maintained a significant above-benchmark weighting in credit-sensitive sectors throughout the year ended September 30, 2012 at the expense of U.S. Treasuries. This positioning helped relative returns as credit spreads narrowed over the 12 months, supporting prices in these sectors. We held a well above-benchmark position in investment-grade corporate issues throughout the year, rotating through industry sectors as relative valuation opportunities were presented. We began with a somewhat overweight position in financials, which lagged initially but outperformed significantly in the last quarter of 2011 and first quarter of 2012. We trimmed this position on strength before moving back into financials in the spring of 2012, when they reached more attractive levels on concerns over Europe. In addition to financials, our industrials exposure was a significant positive contributor within investment-grade corporates. The fund also had significant exposure to securitized sectors, including residential mortgage-backed (MBS), commercial mortgage-backed (CMBS), collateralized mortgage obligations (CMOs) and asset-backed securities (ABS). Within this group, performance was helped by the ABS and CMBS exposures, while the MBS sector lagged. We increased exposure during the year to emerging-markets bonds, an area we viewed as attractively valued and as providing a diversification benefit to the fund. This position added to relative return, as emerging markets were the strongest performer within fixed income over the 12 months. As part of our approach, we seek to enhance returns by employing a global tactical asset allocation ("GTAA") overlay strategy. This strategy attempts to take advantage of inefficiencies within global bond and currency markets. The strategy is implemented through the use of derivatives, which are contracts or other instruments whose value is based on, for example, indices, currencies or securities. The strategy primarily uses exchange-traded futures contracts and over-the-counter forward currency contracts. For the 12 months ended September 30, 2012, the GTAA overlay strategy was a modest negative factor in the fund's performance. Outlook and Positioning As of September 30, 2012, the bulk of the portfolio was allocated as follows: 21% to agency and government-backed securities, 21% to investment-grade corporate bonds, 15% to residential mortgage-backed securities (MBS), 15% to emerging-markets bonds, 12% to commercial mortgage-backed securities (CMBS), 10% to high-yield corporate bonds and leveraged loans, and 5% to asset-backed securities (ABS). At quarter-end the fund's overall duration was 1.5 years vs. 1.8 years for the Barclays 1-3 Year Government/Credit Index. "We are currently comfortable with our overall emphasis on earning the higher yields available in credit sectors." With the Fed having signaled that it is on hold at least through mid-2015 and also having clarified that employment will have to regain reasonable health before it begins to unwind its support, we are currently comfortable with our overall emphasis on earning the higher yields available in credit sectors. Corporate fundamentals are strong, as reflected in low leverage and significant cash on balance sheets. In addition, interest rates are low and corporate debt markets are liquid, easing refinancing. That said, we continue to expect that the timetable for resolving the debt issues in Europe will be protracted and that credit markets will be jittery along the way as they assess the risks for the global economy. Mixed economic data in the United States continues to warrant a degree of caution. As a result, we are currently maintaining our somewhat scaled-back exposure to the more credit-sensitive areas of the corporate market. We continue to maintain a strong focus on quality and liquidity as we select individual securities within each sector. Portfolio Management Team William Chepolis, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2002. • Joined Deutsche Asset Management in 1998 after 13 years of experience as vice president and portfolio manager for Norwest Bank where he managed the bank's fixed income and foreign exchange portfolios. • Portfolio Manager for Retail Fixed Income: New York. • BIS, University of Minnesota. Eric S. Meyer, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2008. • Joined Deutsche Asset Management in 2006 after 16 years of experience in positions of increasing responsibility in corporate banking with First Chicago, Credit Agricole, and most recently, Bank of America's subsidiary, Flagship Capital Management. Prior to his corporate banking experience, he worked in trust management operations for 10 years at First Chicago and E.F. Hutton. • Head of US Loan Portfolio Management, High Yield Strategies: New York. • BA from State University of New York, Albany; MBA from Pace University. Gary Russell, CFA, Managing Director Portfolio Manager of the fund. Joined the fund in 2006. • Joined Deutsche Asset Management in 1996. Served as the head of the High Yield group in Europe and as an Emerging Markets portfolio manager. • Prior to that, four years at Citicorp as a research analyst and structurer of collateralized mortgage obligations. Prior to Citicorp, served as an officer in the US Army from 1988 to 1991. • BS, United States Military Academy (West Point); MBA, New York University, Stern School of Business. John D. Ryan, Director Portfolio Manager of the fund. Joined the fund in 2010. • Joined Deutsche Asset Management in 2010 from Northern Trust where he served as a senior portfolio manager. Previously, he served as a portfolio manager and head of credit trading for Deutsche Asset Management from 1998-2003. • Over 18 years of investment industry experience. • BA in Economics, University of Chicago; MBA, University of Chicago. Ohn Choe, CFA, Assistant Vice President Portfolio Manager of the fund. Joined the fund in 2011. • Portfolio Manager for Retail Fixed Income: New York. • Joined Deutsche Asset Management in 2005. • BSBA, Georgetown University. Darwei Kung, Vice President Portfolio Manager of the fund. Joined the fund in 2011. • Joined Deutsche Asset Management in 2006; previously has worked as a Director, Engineering and Business Development at Calpoint LLC from 2001-2004. • Portfolio Manager: New York. • BS and MS, University of Washington, Seattle; MS and MBA, Carnegie Mellon University. Subadvisor QS Investors, LLC ("QS Investors"), New York, New York, is the subadvisor for the portion of assets allocated from time to time to the fund's global tactical asset allocation overlay strategy. QS Investors manages and advises assets on behalf of institutional clients and retail funds, providing global expertise in research, portfolio management and quantitative analysis. Robert Wang, Head of Portfolio Management and Trading, QS Investors Portfolio Manager of the fund. Joined the fund in 2005. • Joined QS Investors in 2010 after 28 years of experience of trading fixed income, foreign exchange and derivative products at Deutsche Asset Management and J.P. Morgan. • BS, The Wharton School, University of Pennsylvania. Thomas Picciochi, Head of Global Tactical Asset Allocation Portfolio Management and Trading, QS Investors Portfolio Manager of the fund. Joined the fund in 2007. • Joined QS Investors in 2010 after 24 years of experience in portfolio management and various research and analysis positions at Deutsche Asset Management, State Street Global Advisors, FPL Energy, Barnett Bank, Trade Finance Corporation and Reserve Financial Management. • BA and MBA, University of Miami. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The Barclays 1-3 Year Government/Credit Index is an unmanaged index consisting of all U.S. government agency and Treasury securities, as well as all investment-grade corporate debt securities with maturities of one to three years. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Sovereign debt is debt that is issued by a national government. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Credit spread refers to the excess yield various bond sectors offer over financial instruments with similar maturities. When spreads widen, yield differences are increasing between bonds in the two sectors being compared. When spreads narrow, the opposite is true. Overweight means the fund holds a higher weighting in a given sector or security than the benchmark. Underweight means the fund holds a lower weighting. Mortgage-backed securities (MBS) are bonds that are secured by mortgage debt. Commercial mortgage-backed securities (CMBS) are secured by loans on commercial properties. Collateralized mortgage obligations (CMOs) are mortgage-backed securities with separate pools for different classes of bondholders. Asset-backed securities (ABS) are backed by loans, credit or receivables. Performance Summary September 30, 2012 (Unaudited) Average Annual Total Returns as of 9/30/12 Unadjusted for Sales Charge 1-Year 3-Year 5-Year 10-Year Class A % Class B % Class C % Barclays 1-3 Year Government/Credit Index† % Adjusted for the Maximum Sales Charge Class A (max 2.75% load) % Class B (max 4.00% CDSC) % Class C (max 1.00% CDSC) % Barclays 1-3 Year Government/Credit Index† % No Sales Charges Life of Institutional Class* Class S % N/A Institutional Class % % N/A N/A % Barclays 1-3 Year Government/Credit Index† % * Institutional Class commenced operations on August 27, 2008. The performance shown for the index is for the time period of August 31, 2008 through September 30, 2012, which is based on the performance period of the life of Institutional Class. Performance in the Average Annual Total Returns table above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit www.dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated February 1, 2012 are 0.86%, 1.71%, 1.60%, 0.70% and 0.54% for Class A, Class B, Class C, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses. It is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Returns shown for Class A shares prior to its inception on November 29, 2002, Class B shares prior to its inception on April 23, 2007 and for Class C shares prior to its inception on February 3, 2003 are derived from the historical performance of the Investment Class shares of DWS Short Duration Fund (which was renamed Class S shares on October 23, 2006) during such periods and have been adjusted to reflect the higher total annual operating expenses of each specific class. Any difference in expenses will affect performance. Prior to November 17, 2004, performance of the Fund shown in this section was obtained while the Fund had a different investment objective and investment strategies, and different fees and expenses. The returns during the year 2004 include a 2.7% one-time effect of the conversion of the Fund from a stable value fund to a short-term bond fund and in the absence of such conversion, the returns would have been lower. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended September 30 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 2.75%. This results in a net initial investment of $9,725. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. † Barclays 1-3 Year Government/Credit Index is an unmanaged index consisting of all U.S. government agency and Treasury securities, as well as all investment-grade corporate debt securities with maturities of one to three years. Net Asset Value and Distribution Information Class A Class B Class C Class S Institutional Class Net Asset Value: 9/30/12 $ 9/30/11 $ Distribution Information: Twelve Months as of 9/30/12: Income Dividends $ Return of Capital $ September Income Dividend $ SEC 30-day Yield†† % Current Annualized Distribution Rate†† % †† The SEC yield is net investment income per share earned over the month ended September 30, 2012, shown as an annualized percentage of the maximum offering price per share on the last day of the period. The SEC yield is computed in accordance with a standardized method prescribed by the Securities and Exchange Commission. The SEC yield would have been 0.86% for Class B shares had certain expenses not been reduced. Current annualized distribution rate is the latest monthly dividend shown as an annualized percentage of net asset value on September 30, 2012. Distribution rate simply measures the level of dividends and is not a complete measure of performance. The current annualized distribution rate would have been 1.97% for Class B shares had certain expenses not been reduced. Yields and distribution rates are historical, not guaranteed, and will fluctuate. Morningstar Rankings — Short-Term Bond Funds Category as of 9/30/12 Period Rank Number of Fund Classes Tracked Percentile Ranking (%) Class A 1-Year of 32 3-Year of 55 5-Year of 73 Class B 1-Year of 45 3-Year of 80 5-Year of 87 Class C 1-Year of 46 3-Year of 78 5-Year of 87 Class S 1-Year of 27 3-Year of 48 5-Year of 66 10-Year 51 of 26 Institutional Class 1-Year of 27 3-Year of 45 Prior to November 17, 2004, the Fund had a different investment objective and investment strategy. Performance and rankings prior to November 17, 2004 should not be considered representative of the present Fund. Source: Morningstar, Inc. Rankings are historical and do not guarantee future results. Rankings are based on total return unadjusted for sales charges with distributions reinvested. If sales charges had been included, rankings might have been less favorable. Investment Portfolio as of September 30, 2012 Principal Amount ($) Value ($) Corporate Bonds 34.4% Consumer Discretionary 1.0% Asbury Automotive Group, Inc., 7.625%, 3/15/2017 Beam, Inc., 6.375%, 6/15/2014 Cablevision Systems Corp., 7.75%, 4/15/2018 DISH DBS Corp.: 6.625%, 10/1/2014 7.125%, 2/1/2016 Hyundai Motor Manufacturing Czech sro, 144A, 4.5%, 4/15/2015 Kia Motors Corp., 144A, 3.625%, 6/14/2016 News America, Inc., 7.6%, 10/11/2015 Sirius XM Radio, Inc., 144A, 8.75%, 4/1/2015 Videotron Ltd., 9.125%, 4/15/2018 Consumer Staples 0.7% ConAgra Foods, Inc., 2.1%, 3/15/2018 Constellation Brands, Inc., 7.25%, 5/15/2017 (a) Safeway, Inc., 3.4%, 12/1/2016 Smithfield Foods, Inc., 7.75%, 7/1/2017 Wm. Wrigley Jr. Co., 144A, 3.7%, 6/30/2014 Energy 2.5% Canadian Natural Resources Ltd., 5.15%, 2/1/2013 El Paso LLC, 7.25%, 6/1/2018 Enterprise Products Operating LLC, Series G, 5.6%, 10/15/2014 Hess Corp., 7.0%, 2/15/2014 Husky Energy, Inc., 5.9%, 6/15/2014 IPIC GMTN Ltd., 144A, 3.75%, 3/1/2017 KazMunayGaz National Co., 144A, 11.75%, 1/23/2015 Newfield Exploration Co., 7.125%, 5/15/2018 Plains Exploration & Production Co., 7.625%, 6/1/2018 Quicksilver Resources, Inc., 8.25%, 8/1/2015 (a) Transocean, Inc.: 2.5%, 10/15/2017 4.95%, 11/15/2015 Financials 21.0% Abbey National Treasury Services PLC, 144A, 3.875%, 11/10/2014 Ally Financial, Inc., 8.3%, 2/12/2015 American International Group, Inc.: 3.8%, 3/22/2017 4.25%, 9/15/2014 American Tower Corp., 4.625%, 4/1/2015 Anglo American Capital PLC: 144A, 2.625%, 9/27/2017 144A, 9.375%, 4/8/2014 Asian Development Bank, 1.125%, 3/15/2017 (a) Australia & New Zealand Banking Group Ltd., 144A, 1.0%, 10/6/2015 (a) Banco Bradesco SA, 144A, 2.537%**, 5/16/2014 Banco de Credito e Inversiones, 144A, 3.0%, 9/13/2017 (a) Banco del Estado de Chile, 2.03%, 4/2/2015 Banco do Brasil SA, 3.875%, 1/23/2017 Banco do Nordeste do Brasil SA, 144A, 3.625%, 11/9/2015 Banco Latinoamericano de Comercio Exterior SA, 144A, 3.75%, 4/4/2017 Banco Santander Brasil SA, 144A, 4.625%, 2/13/2017 (a) Bangkok Bank PCL, 144A, 2.75%, 3/27/2018 Bank of America Corp., Series L, 1.867%**, 1/30/2014 Bank of Nova Scotia, 144A, 1.95%, 1/30/2017 Barclays Bank PLC, 144A, 2.5%, 9/21/2015 (a) BB&T Corp., 1.147%**, 4/28/2014 BNP Paribas SA: 2.375%, 9/14/2017 3.129%**, 12/20/2014 Calpine Construction Finance Co., LP, 144A, 8.0%, 6/1/2016 Capital One Financial Corp., 7.375%, 5/23/2014 Commonwealth Bank of Australia, 144A, 1.61%**, 3/31/2017 Daimler Finance North America LLC, 6.5%, 11/15/2013 DnB Boligkreditt AS, 144A, 2.1%, 10/14/2015 Encana Holdings Finance Corp., 5.8%, 5/1/2014 Export-Import Bank of Korea, 4.125%, 9/9/2015 Ford Motor Credit Co., LLC: 3.984%, 6/15/2016 8.0%, 12/15/2016 General Electric Capital Corp., 5.0%, 5/15/2016 GTP Acquisition Partners I LLC, "C", 144A, 4.347%, 6/15/2016 Hartford Financial Services Group, Inc., 4.0%, 10/15/2017 Health Care REIT, Inc., (REIT), 3.625%, 3/15/2016 Hospitality Properties Trust, (REIT), 7.875%, 8/15/2014 Hyundai Capital Services, Inc., 144A, 6.0%, 5/5/2015 Iberdrola Finance Ireland Ltd., 144A, 3.8%, 9/11/2014 (a) ING Bank NV: 144A, 1.439%**, 3/15/2013 144A, 2.0%, 9/25/2015 KeyCorp, Series H, 6.5%, 5/14/2013 Korea Development Bank, 4.0%, 9/9/2016 Lukoil International Finance BV, 144A, 6.356%, 6/7/2017 Macquarie Bank Ltd., 144A, 3.45%, 7/27/2015 (a) Morgan Stanley, 6.0%, 5/13/2014 Murray Street Investment Trust I, 4.647%, 3/9/2017 National Agricultural Cooperative Federation, 144A, 4.25%, 1/28/2016 National Australia Bank Ltd., 144A, 2.0%, 6/20/2017 Nomura Holdings, Inc., 5.0%, 3/4/2015 Petrobras International Finance Co., 6.125%, 10/6/2016 Principal Financial Group, Inc., 7.875%, 5/15/2014 Prudential Financial, Inc., 6.2%, 1/15/2015 RCI Banque SA, 144A, 4.6%, 4/12/2016 Royal Bank of Scotland PLC, 144A, 4.875%, 8/25/2014 SLM Corp., 3.5%**, 7/1/2014 Svensk Exportkredit AB, 2.125%, 7/13/2016 Telecom Italia Capital SA: 4.95%, 9/30/2014 6.175%, 6/18/2014 The Goldman Sachs Group, Inc., 6.0%, 5/1/2014 TNK-BP Finance SA, Series 2, 144A, 7.5%, 7/18/2016 Tyco Flow Control International Finance SA, 144A, 1.875%, 9/15/2017 UBS AG, 144A, 2.25%, 3/30/2017 Vale Overseas Ltd., 6.25%, 1/23/2017 Virgin Media Secured Finance PLC, 6.5%, 1/15/2018 Westpac Banking Corp., 144A, 1.375%, 7/17/2015 Xstrata Finance Canada Ltd., 144A, 3.6%, 1/15/2017 Health Care 0.5% Genzyme Corp., 3.625%, 6/15/2015 HCA, Inc., 7.25%, 9/15/2020 Laboratory Corp. of America Holdings, 2.2%, 8/23/2017 Watson Pharmaceuticals, Inc., 1.875%, 10/1/2017 Industrials 1.5% ADT Corp., 144A, 2.25%, 7/15/2017 ARAMARK Corp., 8.5%, 2/1/2015 BAA Funding Ltd., 144A, 2.5%, 6/25/2015 BAE Systems Holdings, Inc., 144A, 4.95%, 6/1/2014 Burlington Northern Santa Fe LLC, 7.0%, 2/1/2014 Ingersoll-Rand Global Holding Co., Ltd., 9.5%, 4/15/2014 Transnet SOC Ltd., 144A, 4.5%, 2/10/2016 Information Technology 0.3% MasTec, Inc., 7.625%, 2/1/2017 Tencent Holdings Ltd., 144A, 3.375%, 3/5/2018 (a) Xerox Corp., 5.65%, 5/15/2013 Materials 2.1% Airgas, Inc., 2.85%, 10/1/2013 Appleton Papers, Inc., 11.25%, 12/15/2015 ArcelorMittal: 4.75%, 2/25/2017 (a) 9.25%, 2/15/2015 Ball Corp., 6.75%, 9/15/2020 Crown Americas LLC, 7.625%, 5/15/2017 GEO Specialty Chemicals, Inc., 10.0%, 3/31/2015 Georgia-Pacific LLC, 144A, 8.25%, 5/1/2016 Hyundai Steel Co., 144A, 4.625%, 4/21/2016 Owens-Brockway Glass Container, Inc., 7.375%, 5/15/2016 Teck Resources Ltd., 2.5%, 2/1/2018 United States Steel Corp., 7.0%, 2/1/2018 (a) Telecommunication Services 1.0% CC Holdings GS V LLC, 144A, 7.75%, 5/1/2017 Crown Castle Towers LLC, 144A, 3.214%, 8/15/2015 Digicel Ltd., 144A, 12.0%, 4/1/2014 Frontier Communications Corp.: 6.625%, 3/15/2015 8.125%, 10/1/2018 iPCS, Inc., 2.57%**, 5/1/2013 Telefonica Emisiones SAU, 6.421%, 6/20/2016 VimpelCom Holdings BV, 144A, 6.255%, 3/1/2017 Windstream Corp., 7.0%, 3/15/2019 Utilities 3.8% Abu Dhabi National Energy Co., 144A, 6.165%, 10/25/2017 AES Corp., 8.0%, 6/1/2020 Ameren Corp., 8.875%, 5/15/2014 Baltimore Gas & Electric Co., 6.125%, 7/1/2013 Consolidated Edison Co. of New York, Inc., 5.55%, 4/1/2014 Consumers Energy Co., Series J, 6.0%, 2/15/2014 DTE Energy Co., 7.625%, 5/15/2014 Dubai Electricity & Water Authority, 144A, 8.5%, 4/22/2015 Duke Energy Corp., 6.3%, 2/1/2014 FirstEnergy Solutions Corp., 4.8%, 2/15/2015 Florida Power Corp., 4.8%, 3/1/2013 Korea Hydro & Nuclear Power Co., Ltd., 144A, 3.125%, 9/16/2015 Sempra Energy, 8.9%, 11/15/2013 Total Corporate Bonds (Cost $621,589,525) Mortgage-Backed Securities Pass-Throughs 4.0% Federal Home Loan Mortgage Corp., 3.0%, 4/1/2027 Federal National Mortgage Association: 3.0%, with various maturities from 5/1/2027 until 6/1/2027 4.5%, 4/1/2023 5.0%, 9/1/2023 Government National Mortgage Association: 5.5%, with various maturities from 7/20/2038 until 11/20/2038 6.0%, with various maturities from 1/15/2022 until 11/20/2038 6.5%, with various maturities from 8/20/2038 until 2/20/2039 9.5%, with various maturities from 12/15/2016 until 7/15/2020 Total Mortgage-Backed Securities Pass-Throughs (Cost $74,628,525) Asset-Backed 5.0% Automobile Receivables 0.6% AmeriCredit Automobile Receivables Trust: "D", Series 2011-2, 4.0%, 5/8/2017 "D", Series 2011-1, 4.26%, 2/8/2017 Credit Card Receivables 1.2% Citibank Omni Master Trust: "A17", Series 2009-A17, 144A, 4.9%, 11/15/2018 "A13", Series 2009-A13, 144A, 5.35%, 8/15/2018 Home Equity Loans 2.7% Ameriquest Mortgage Securities, Inc., "A6", Series 2003-5, 4.541%, 4/25/2033 C-Bass CBO Resecuritization, "D2", 7.25%, 6/1/2032 Countrywide Home Equity Loan Trust, "2A", Series 2006-I, 0.361%**, 1/15/2037 Credit-Based Asset Servicing and Securitization LLC, "AF2", Series 2006-CB2, 4.408%**, 12/25/2036 First Alliance Mortgage Loan Trust, "A1", Series 1999-4, 8.02%, 3/20/2031 First Franklin Mortgage Loan Asset Backed Certificates, "A2B", Series 2005-FF12, 0.477%**, 11/25/2036 GMAC Mortgage Corp. Loan Trust, "A5", Series 2003-HE2, 4.59%, 4/25/2033 IMC Home Equity Loan Trust, "A8", Series 1998-3, 6.34%**, 8/20/2029 Merrill Lynch Mortgage Investors Trust, "A2C", Series 2005-HE2, 0.587%**, 9/25/2036 Novastar Home Equity Loan, "M3", Series 2004-3, 1.267%**, 12/25/2034 Park Place Securities, Inc., "M2", Series 2004-WHQ2, 0.847%**, 2/25/2035 PennyMac Loan Trust, "A", Series 2012-NPL1, 144A, 3.422%, 5/28/2052 Residential Funding Mortgage Securities II, Inc., "A7", Series 2001-HI4, 7.24%, 10/25/2026 Manufactured Housing Receivables 0.1% Lehman ABS Manufactured Housing Contract Trust, "A6", Series 2001-B, 6.467%, 4/15/2040 Vanderbilt Mortgage Finance, "A4", Series 2000-D, 7.715%, 7/7/2027 Student Loans 0.3% SLM Student Loan Trust, "A6", Series 2004-1, 144A, 1.201%**, 7/25/2039 Utilities 0.1% CenterPoint Energy Transition Bond Co., LLC, "A1", Series 2009-1, 1.833%, 2/15/2016 Total Asset-Backed (Cost $93,477,781) Commercial Mortgage-Backed Securities 10.9% Banc of America Large Loan, Inc., "HLTN", Series 2010-HLTN, 144A, 1.971%**, 11/15/2015 Banc of America Merrill Lynch Commercial Mortgage, Inc.: "A2", Series 2005-3, 4.501%, 7/10/2043 "B", Series 2005-2, 5.292%**, 7/10/2043 "AM", Series 2006-3, 6.053%**, 7/10/2044 Bayview Commercial Asset Trust, "SIO", Series 2007-1, 144A, Interest Only, 4.06%***, 3/25/2037 Bear Stearns Commercial Mortgage Securities: "A3", Series 2005-PWR7, 5.116%, 2/11/2041 "A4", Series 2005-PW10, 5.405%, 12/11/2040 Citigroup/Deutsche Bank Commercial Mortgage Trust, "A2B", Series 2007-CD4, 5.205%, 12/11/2049 Credit Suisse Mortgage Capital Certificates, "A2", Series 2007-C1, 5.268%, 2/15/2040 CS First Boston Mortgage Securities Corp.: "A6", Series 2004-C4, 4.691%, 10/15/2039 "D", Series 2004-C1, 144A, 4.956%, 1/15/2037 "A4", Series 2005-C1, 5.014%, 2/15/2038 "B", Series 2005-C5, 5.1%, 8/15/2038 "A3", Series 2002-CKN2, 6.133%, 4/15/2037 "H", Series 2002-CKP1, 144A, 7.523%**, 12/15/2035 First Union National Bank Commercial Mortgage, "M", Series 2001-C4, 144A, 6.0%, 12/12/2033 GE Capital Commercial Mortgage Corp., "A4", Series 2004-C3, 5.189%, 7/10/2039 GMAC Commercial Mortgage Securities, Inc., "F", Series 2003-C1, 144A, 4.718%, 5/10/2036 Greenwich Capital Commercial Funding Corp.: "A3", Series 2005-GG3, 4.569%, 8/10/2042 "A2", Series 2005-GG5, 5.117%, 4/10/2037 "A2", Series 2007-GG9, 5.381%, 3/10/2039 "AAB", Series 2007-GG9, 5.441%, 3/10/2039 JPMorgan Chase Commercial Mortgage Securities Corp.: "A4B", Series 2005-LDP3, 4.996%, 8/15/2042 "AM", Series 2005-LDP4, 4.999%, 10/15/2042 "A4", Series 2006-CB14, 5.481%, 12/12/2044 "AM", Series 2006-CB16, 5.593%, 5/12/2045 "F", Series 2003-ML1A, 144A, 5.799%**, 3/12/2039 "A4", Series 2006-LDP7, 6.061%**, 4/15/2045 LB-UBS Commercial Mortgage Trust: "A3", Series 2004-C2, 3.973%, 3/15/2029 "A4", Series 2005-C5, 4.954%, 9/15/2030 "AM", Series 2005-C5, 5.017%, 9/15/2040 "A3", Series 2004-C4, 5.296%**, 6/15/2029 Morgan Stanley Capital I, "A4B", Series 2005-IQ10, 5.284%, 9/15/2042 Wachovia Bank Commercial Mortgage Trust: "A4", Series 2005-C22, 5.469%**, 12/15/2044 "A2", Series 2007-C32, 5.935%**, 6/15/2049 WF-RBS Commercial Mortgage Trust, "A1", Series 2012-C8, 0.864%, 8/15/2045 Total Commercial Mortgage-Backed Securities (Cost $202,008,117) Collateralized Mortgage Obligations 6.7% Adjustable Rate Mortgage Trust: "9A12", Series 2004-1, 1.157%**, 1/25/2035 "5A12", Series 2004-4, 1.177%**, 3/25/2035 "7A12", Series 2004-2, 1.217%**, 2/25/2035 Banc of America Alternative Loan Trust, "1A1", Series 2003-7, 5.5%, 9/25/2033 Banc of America Funding Corp., "1A1", Series 2008-R2, 144A, 6.0%, 9/25/2037 Banc of America Mortgage Securities, Inc.: "1A3", Series 2002-K, 2.637%**, 10/20/2032 "2A3", Series 2005-J, 2.833%**, 11/25/2035 "2A8", Series 2003-J, 2.849%**, 11/25/2033 "1A1", Series 2005-11, 5.75%, 12/25/2035 "A15", Series 2006-2, 6.0%, 7/25/2046 Bear Stearns Adjustable Rate Mortgage Trust, "5A", Series 2003-8, 4.431%**, 1/25/2034 Chase Mortgage Finance Corp., "A25", Series 2005-S2, 5.5%, 10/25/2035 Citicorp Mortgage Securities, Inc.: "3A1", Series 2005-1, 5.25%, 2/25/2035 "1A1", Series 2005-7, 5.5%, 10/25/2035 "1A2", Series 2006-5, 6.0%, 10/25/2036 Countrywide Alternative Loan Trust, "1A1", Series 2005-J4, 0.507%**, 7/25/2035 Countrywide Home Loan Mortgage Pass Through Trust, "1A1", Series 2005-J3, 5.5%, 9/25/2035 Countrywide Home Loans, "1A7", Series 2005-6, 5.0%, 4/25/2035 Credit Suisse Mortgage Capital Certificates, "A1", Series 2011-7R, 144A, 1.466%**, 8/28/2047 CS First Boston Mortgage Securities Corp., "5A1", Series 2004-7, 5.0%, 10/25/2019 FDIC Structured Sale Guaranteed Notes, "1A", Series 2010-S1, 144A, 0.764%**, 2/25/2048 Federal Home Loan Mortgage Corp.: "PT", Series 3586, 3.654%**, 2/15/2038 "PI", Series 3561, Interest Only, 5.0%, 12/15/2031 "BT", Series 2448, 6.0%, 5/15/2017 Federal National Mortgage Association: "EI", Series 2010-41, Interest Only, 4.0%, 3/25/2024 "1A6", Series 2007-W8, 6.448%**, 9/25/2037 "Z", Series G92-61, 7.0%, 10/25/2022 First Horizon Mortgage Pass-Through Trust, "1A1", Series 2005-1, 5.0%, 3/25/2035 Government National Mortgage Association: "AB", Series 2008-30, 4.2%, 2/20/2037 "NI", Series 2010-166, Interest Only, 4.5%, 4/20/2039 "IB", Series 2010-105, Interest Only, 4.5%, 1/16/2040 "PI", Series 2010-166, Interest Only, 5.0%, 4/16/2040 "IO", Series 2008-7, Interest Only, 5.5%, 3/20/2037 GSR Mortgage Loan Trust: "2A2", Series 2006-AR1, 2.705%**, 1/25/2036 "3A15", Series 2005-6F, 5.5%, 7/25/2035 JPMorgan Alternative Loan Trust, "A2", Series 2006-A4, 5.95%, 9/25/2036 JPMorgan Mortgage Trust: "1A2", Series 2005-A7, 3.043%**, 10/25/2035 "6A1", Series 2005-A6, 3.115%**, 8/25/2035 Lehman Mortgage Trust, "2A2", Series 2006-2, 5.75%, 4/25/2036 Mastr Asset Securitization Trust: "8A4", Series 2003-4, 4.75%, 5/25/2018 "3A2", Series 2003-1, 5.0%, 2/25/2018 Morgan Stanley Mortgage Loan Trust, "5A2", Series 2006-8AR, 2.541%**, 6/25/2036 Prudential Home Mortgage Securities Co., Inc., "4B", Series 1994-A, 6.73%**, 4/28/2024 Residential Accredit Loans, Inc.: "NB4", Series 2003-QS19, 4.75%, 10/25/2033 "A1", Series 2003-QS18, 5.0%, 9/25/2018 Residential Asset Mortgage Products, Inc.: "A5", Series 2005-SL1, 6.5%, 5/25/2032 "A3", Series 2004-SL3, 7.5%, 12/25/2031 Vericrest Opportunity Loan Transferee: "A1", Series 2012-NL1A, 144A, 4.213%, 3/25/2049 "A1", Series 2011-NL3A, 144A, 5.194%, 9/25/2051 Washington Mutual Mortgage Pass-Through Certificates Trust: "A5", Series 2005-AR5, 2.467%**, 5/25/2035 "1A1", Series 2005-AR14, 2.468%**, 12/25/2035 "1A2", Series 2005-AR12, 2.488%**, 10/25/2035 "2A3", Series 2003-S6, 4.75%, 7/25/2018 "A9", Series 2003-S9, 5.25%, 10/25/2033 Washington Mutual MSC Mortgage Pass-Through Certificates Trust, "3A1", Series 2003-MS2, 5.0%, 3/25/2018 Wells Fargo Mortgage Backed Securities Trust: "A1", Series 2004-3, 4.75%, 4/25/2019 "2A6", Series 2005-11, 5.5%, 11/25/2035 "A19", Series 2006-10, 6.0%, 8/25/2036 Total Collateralized Mortgage Obligations (Cost $124,612,309) Government & Agency Obligations 27.9% Other Government Related (b) 3.3% BRFkredit AS, 144A, 2.05%, 4/15/2013 Dexia Credit Local, 144A, 2.75%, 1/10/2014 Eksportfinans ASA, 3.0%, 11/17/2014 Japan Finance Corp., 2.25%, 7/13/2016 Korea National Oil Corp., 144A, 5.375%, 7/30/2014 Network Rail Infrastructure Finance PLC, 144A, 0.875%, 1/20/2015 (a) Qatari Diar Finance QSC, 144A, 3.5%, 7/21/2015 Sovereign Bonds 2.6% Korea Housing Finance Corp., 144A, 4.125%, 12/15/2015 Republic of Croatia, 144A, 6.25%, 4/27/2017 Republic of Indonesia: 144A, 7.25%, 4/20/2015 144A, 10.375%, 5/4/2014 Republic of Italy, 2.125%, 10/5/2012 Republic of Lithuania, 144A, 6.75%, 1/15/2015 Russian Federation, 144A, 3.25%, 4/4/2017 U.S. Government Sponsored Agencies 4.0% Federal Home Loan Bank: 0.375%, 1/29/2014 (a) 1.0%, 6/21/2017 (a) Federal Home Loan Mortgage Corp.: 0.375%, 2/27/2014 1.0%, 8/27/2014 (a) U.S. Treasury Obligations 18.0% U.S. Treasury Bill, 0.11%****, 3/7/2013 (c) U.S. Treasury Notes: 0.25%, 1/31/2014 0.75%, 6/15/2014 (d) 0.875%, 12/31/2016 0.875%, 1/31/2017 1.375%, 11/30/2015 1.875%, 6/30/2015 Total Government & Agency Obligations (Cost $519,446,340) Loan Participations and Assignments 6.7% Senior Loans** 4.2% Acosta, Inc., Term Loan C, 5.75%, 3/1/2018 Alaska Communications Systems Holdings, Inc., Term Loan B, 5.5%, 10/21/2016 Arch Coal, Inc., Term Loan B, 5.75%, 5/16/2018 Asurion LLC, First Lien Term Loan, 5.5%, 5/24/2018 Attachmate Corp., First Lien Term Loan, 7.25%, 11/22/2017 Autoparts Holdings Ltd., First Lien Term Loan, 6.5%, 7/28/2017 Avaya, Inc.: Term Loan B1, 3.177%, 10/24/2014 Term Loan B3, 4.927%, 10/26/2017 Bellisio Foods, Inc., Term Loan, 7.0%, 12/15/2017 Brock Holdings III, Inc., Term Loan B, 6.0%, 3/16/2017 Buffalo Gulf Coast Terminals LLC, Term Loan B, 7.5%, 10/31/2017 Burlington Coat Factory Warehouse Corp., Term Loan B1, 5.5%, 2/23/2017 Cenveo Corp., Term Loan B, 6.625%, 12/21/2016 Chesapeake Energy Corp., Term Loan, 8.5%, 12/1/2017 Clearwater Seafoods LP, Term Loan B, 6.75%, 6/6/2018 ClientLogic Corp., Term Loan, 7.208%, 1/30/2017 Coach America Holdings, Inc.: First Lien Term Loan, LIBOR plus 3.0%, 4/18/2014* Letter of Credit, LIBOR plus 5.75%, 4/21/2014* Collective Brands Finance Inc., Term Loan, LIBOR plus 6.0%, 9/19/2019 CPG International, Inc., Term Loan, 5.75%, 9/18/2019 Crestwood Holdings LLC, Term Loan B, 9.75%, 3/26/2018 Crown Media Holdings, Inc., Term Loan B, 5.75%, 7/14/2018 Cumulus Media Holdings, Inc., Second Lien Term Loan, 7.5%, 9/16/2019 DaVita, Inc., Term Loan B2, 4.0%, 9/2/2019 DigitalGlobe, Inc., Term Loan B, 5.75%, 10/7/2018 Earthbound Holdings III, LLC, Term Loan B, 5.75%, 12/21/2016 Equipower Resources Holdings LLC, First Lien Term Loan, LIBOR plus 5.0%, 12/21/2018 Essential Power LLC, Term Loan B, 5.5%, 8/8/2019 Exopack LLC, Term Loan, 6.5%, 5/31/2017 Fairway Group Acquisition Co., Term Loan, 8.25%, 8/17/2018 First Data Corp.: Term Loan B, 4.217%, 3/23/2018 Term Loan, 5.217%, 3/24/2017 Focus Brands, Inc.: Term Loan B, 6.25%, 2/21/2018 Second Lien Term Loan, 10.25%, 8/21/2018 Frac Tech International LLC, Term Loan B, 6.25%, 5/6/2016 Genpact International, Inc., Term Loan B, 4.25%, 8/30/2019 Global Tel*Link Corp., Term Loan B, 6.0%, 12/14/2017 Goodman Global, Inc., Second Lien Term Loan, 9.0%, 10/30/2017 Gymboree Corp., Term Loan, 5.0%, 2/23/2018 Ineos U.S. Finance LLC, 6 Year Term Loan, 6.5%, 5/4/2018 Istar Financial, Inc., Term Loan A2, 7.0%, 6/30/2014 Kronos Worldwide, Inc., Term Loan B, 5.75%, 6/13/2018 Language Line LLC: Term Loan B, 6.25%, 6/20/2016 Second Lien Term Loan, 10.5%, 12/20/2016 LS Power Funding Corp., Term Loan, 5.5%, 6/28/2019 Luxlas Fund LP, Term Loan B, 6.5%, 8/14/2017 MModal, Inc., Term Loan B, 6.75%, 8/15/2019 Mohegan Tribal Gaming Authority, Term Loan B, 9.0%, 3/1/2016 Monitronics International, Inc., Term Loan B, 5.5%, 3/16/2018 NGPL PipeCo LLC, Term Loan B, 6.75%, 9/15/2017 Noranda Aluminum Acquisition Corp., Term Loan B, 5.75%, 2/24/2019 NPC International, Inc., Term Loan B, 5.25%, 12/28/2018 Nuveen Investments, Inc., Term Loan, 5.862%, 5/12/2017 Oberthur Technologies Holding SAS, Term Loan B, 6.252%, 3/30/2019 Oceania Cruises, Inc., Term Loan B, 5.125%, 4/27/2015 Onex Carestream Finance LP, Term Loan B, 5.0%, 2/25/2017 Oriental Trading Co., Inc., Term Loan B, 7.0%, 2/10/2017 Pierre Foods, Inc., First Lien Term Loan, 7.0%, 9/30/2016 Pilot Travel Centers LLC, Term Loan B2, 4.25%, 8/7/2019 Pinnacle Foods Finance LLC, Term Loan E, 4.75%, 10/17/2018 Remy International, Inc., Term Loan B, 6.25%, 12/16/2016 Residential Capital LLC, Debtor in Possession, Term Loan A1, 5.0%, 11/18/2013 Reynolds Group Holdings, Inc., Term Loan C, 6.5%, 9/20/2018 Roundy's Supermarkets, Inc., Term Loan B, 5.75%, 2/13/2019 Sagittarius Restaurants LLC, Term Loan B, 7.5%, 5/18/2015 Samson Investment Co., Second Lien Term Loan, 6.0%, 9/13/2018 Sheridan Production Partners I, LLC: Term Loan, 6.5%, 4/20/2017 Term Loan 1-A, 6.5%, 4/20/2017 Term Loan 1-M, 6.5%, 4/20/2017 Sorenson Communications, Inc., Term Loan C, 6.0%, 8/16/2013 Springleaf Financial Funding Co., Term Loan, 5.5%, 5/10/2017 Springs Windows Fashions LLC, Term Loan B, 6.0%, 5/31/2017 Sprouts Farmers Markets Holdings LLC, Term Loan, 6.0%, 4/18/2018 Star West Generation LLC, Term Loan B, 6.0%, 5/17/2018 Terra-Gen Power LLC, Term Loan B, 6.5%, 6/22/2017 Toys 'R' Us-Delaware, Inc., Term Loan B2, 5.25%, 5/25/2018 Travelport LLC: Term Delay Draw, 4.961%, 8/21/2015 Term Loan, 4.961%, 8/21/2015 TricorBraun, Inc., Term Loan B, 5.5%, 5/3/2018 Tube City IMS Corp., Term Loan, 5.75%, 3/20/2019 U.S. Airways Group, Inc., Term Loan, 2.716%, 3/21/2014 Vantage Specialty Chemicals, Inc., Term Loan B, 7.0%, 2/10/2018 Volume Services America, Inc.: Term Loan A, 10.0%, 9/16/2015 Term Loan B, 10.5%, 9/16/2016 Sovereign Loans 2.5% Bank of Moscow, 144A, 6.699%, 3/11/2015 Gazprom OAO, 144A, 8.125%, 7/31/2014 Novatek OAO, 144A, 5.326%, 2/3/2016 (a) Russian Agricultural Bank OJSC, Series 1, 144A, 7.175%, 5/16/2013 Russian Railways, 5.739%, 4/3/2017 Sberbank of Russia, 144A, 4.95%, 2/7/2017 VTB Bank OJSC, 144A, 6.0%, 4/12/2017 Total Loan Participations and Assignments (Cost $125,028,763) Convertible Bond 0.0% Materials GEO Specialty Chemicals, Inc., 144A, 7.5%, 3/31/2015 (PIK) (Cost $63,014) Warrants 0.0% Materials GEO Specialty Chemicals, Inc., Expiration Date 3/31/2015* (Cost $0) Shares Value ($) Securities Lending Collateral 1.9% Daily Assets Fund Institutional, 0.23% (e) (f) (Cost $36,031,842) Cash Equivalents 3.1% Central Cash Management Fund, 0.15% (e) (Cost $57,907,107) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,854,793,323)† Other Assets and Liabilities, Net ) ) Net Assets The following table represents senior loans that are in default: Security Coupon Maturity Date Principal Amount ($) Cost ($) Value ($) Coach America Holdings, Inc.* LIBOR plus 3.0% 4/18/2014 Coach America Holdings, Inc.* LIBOR plus 5.75% 4/21/2014 * Non-income producing security. ** Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of September 30, 2012. *** These securities are shown at their current rate as of September 30, 2012. ****Annualized yield at time of purchase; not a coupon rate. † The cost for federal income tax purposes was $1,861,414,032. At September 30, 2012, net unrealized appreciation for all securities based on tax cost was $33,542,124. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $43,483,912 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $9,941,788. (a) All or a portion of these securities were on loan (see Notes to Financial Statements). The value of all securities loaned at September 30, 2012 amounted to $35,074,000, which is 1.9% of net assets. (b) Government-backed debt issued by financial companies or government sponsored enterprises. (c) At September 30, 2012, this security has been pledged, in whole or in part, to cover initial margin requirements for open futures contracts. (d) At September 30, 2012, this security has been pledged, in whole or in part, as collateral for open swap contracts. (e) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (f) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. 144A: Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. CBO: Collateralized Bond Obligation FDIC: Federal Deposit Insurance Corp. Interest Only: Interest Only (IO) bonds represent the "interest only" portion of payments on a pool of underlying mortgages or mortgage-backed securities. IO securities are subject to prepayment risk of the pool of underlying mortgages. LIBOR: London Interbank Offered Rate PIK: Denotes that all or a portion of the income is paid in kind in the form of additional principal. REIT: Real Estate Investment Trust Included in the portfolio are investments in mortgage- or asset-backed securities which are interests in separate pools of mortgages or assets. Effective maturities of these investments may be shorter than stated maturities due to prepayments. Some separate investments in the Federal National Mortgage Association and Government National Mortgage Association issues which have similar coupon rates have been aggregated for presentation purposes in this investment portfolio. At September 30, 2012, open futures contracts purchased were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Appreciation ($) 10 Year Australian Treasury Bond AUD 12/17/2012 10 Year Canadian Government Bond CAD 12/18/2012 Federal Republic of Germany Euro-Schatz EUR 12/6/2012 United Kingdom Long Gilt Bond GBP 12/27/2012 Total unrealized appreciation At September 30, 2012, open futures contracts sold were as follows: Futures Currency Expiration Date Contracts Notional Value ($) Unrealized Depreciation ($) 10 Year Japanese Government Bond JPY 12/11/2012 44 ) 10 Year U.S. Treasury Note USD 12/19/2012 ) 2 Year U.S. Treasury Note USD 12/31/2012 ) 5 Year U.S. Treasury Note USD 12/31/2012 ) Federal Republic of Germany Euro-Bund EUR 12/6/2012 ) Total unrealized depreciation ) At September 30, 2012, open credit default swap contracts purchased were as follows: Effective/ Expiration Dates Notional Amount ($) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (h) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized (Depreciation) ($) 9/20/2012 12/20/2017 1 % The Republic of Italy, 6.875%, 9/27/2023, BBB ) At September 30, 2012, open credit default swap contracts sold were as follows: Effective/ Expiration Dates Notional Amount ($) (g) Fixed Cash Flows Received Underlying Debt Obligation/ Quality Rating (h) Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation ($) 12/20/2010 3/20/2016 2 % Freeport- McMoRan Copper & Gold, Inc., 3.55%, 3/1/2022, BBB- ) 9/20/2012 12/20/2017 1 % Kingdom of Spain, 5.5%, 7/30/2017, BBB+ ) ) 6/22/2009 9/20/2014 3 % MetLife, Inc., 5.0%, 6/15/2015, A- ) Total unrealized appreciation (g) The maximum potential amount of future undiscounted payments that the Fund could be required to make under a credit default swap contract would be the notional amount of the contract. These potential amounts would be partially offset by any recovery values of the referenced debt obligation or net amounts received from the settlement of buy protection credit default swap contracts entered into by the Fund for the same referenced debt obligation, if any. (h) The quality ratings represent the higher of Moody's Investors Service, Inc. ("Moody's") or Standard & Poor's Corporation ("S&P") credit ratings and are unaudited. At September 30, 2012, open interest rate swap contracts were as follows: Effective/ Expiration Dates Notional Amount ($) Cash Flows Paid by the Fund Cash Flows Received by the Fund Value ($) Upfront Payments Paid/ (Received) ($) Unrealized Appreciation/ (Depreciation) ($) 6/29/2009 7/1/2013 4 Floating — LIBOR Fixed — 2.71% — 5/23/2013 5/23/2015 1 Floating — LIBOR Fixed — 0.83% 5/23/2013 5/23/2017 1 Fixed — 1.23% Floating — LIBOR ) ) ) 5/23/2013 5/23/2017 3 Fixed — 1.23% Floating — LIBOR ) — ) 5/23/2013 5/23/2017 5 Fixed — 1.23% Floating — LIBOR ) ) ) Total net unrealized depreciation ) Counterparties: 1 BNP Paribas 2 Morgan Stanley 3 JPMorgan Chase Securities, Inc. 4 Citigroup, Inc. 5 Bank of America LIBOR: London Interbank Offered Rate At September 30, 2012, the Fund had the following open forward foreign currency exchange contracts: Contracts to Deliver In Exchange For Settlement Date Unrealized Appreciation ($) Counterparty USD NOK 10/24/2012 UBS AG USD NZD 10/24/2012 UBS AG USD SEK 10/24/2012 UBS AG AUD USD 10/24/2012 UBS AG CHF USD 10/24/2012 UBS AG EUR USD 10/24/2012 UBS AG JPY USD 10/24/2012 UBS AG Total unrealized appreciation Contracts to Deliver In Exchange For Settlement Date Unrealized Depreciation ($) Counterparty USD CAD 10/24/2012 ) UBS AG GBP USD 10/24/2012 ) UBS AG Total unrealized depreciation ) Currency Abbreviations AUD Australian Dollar CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona USD United States Dollar For information on the Fund's policy and additional disclosures regarding futures contracts, credit default swap contracts, interest rate swap contracts and forward foreign currency exchange contracts, please refer to Note B in the accompanying Notes to Financial Statements. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of September 30, 2012 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Fixed Income Investments (i) Corporate Bonds $
